Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Fred F. Coglietta Case No. 19-76382

Chapter 7

Debtor(s)
Xx

 

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(b)

Fred F. Coglietta , undersigned debtor herein, swears as follows:

 

1. Debtor filed a petition under chapter 7 ofthe Bankruptcy Code on September 15, 2019

 

2. Schedule(s) s'*5"*5° were not filed at the time of filing of the said petition, and is/are being filed herewith.
3. [Check applicable box]:

W The schedules filed herewith reflect no additions or corrections to, or deletions from, list of creditors which
accompanied the petition.

Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list of
creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected. The nature of the change (addition, deletion or
correction) is indicated for each creditor listed.

I

1. [If creditors have been added| An amended mailing matrix is annexed hereto, listed added creditors ONLY, in the
format prescribed by E.D.N.Y LBR 1007-3.

Reminder: No amendment of schedules is effective until proof of service in accordance with E.D.N.Y LBR 1009-
1(b) has been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to the list, if this
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. The motion will be deemed granted without
a hearing if no objection is filed with the Court and served on debtor within 14 days following filing of proof of

service of this affirmation, all attachments and the amended schedules in accordance with E.D.NW LBR 1009-L,
4
Dated: October 21,2019 DinK I he f/CB..

Debtor (signature)

Sworn to before me this

Day of » 20 he —

Notary Public, State of New Yorks

 

Se hae a wo at I ee Bt At
ERNEST E RANALL i
Notary Public, Siaie of New York i
No. O2RA5001687 |
Qualified in Suffolk County a
ission Expires Sepiember 14,20. f
PR PRER LLLP EPP LIER OF POOP TN Rev. 12/16

  
  
  
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(b)
Instructions for Completion of Form, Pro Se Debtor(s)

Provided your bankruptcy petition was accompanied by a list of all your creditors and their addresses, Bankruptcy
Rule 1007(c) allows 14 days from the date of filing of the petition to file your schedules. Pursuant to E.D.N.Y LBR
1007-1(b), schedules filed after the filing of a petition must be accompanied by this affidavit.

{[NOTE: To the extent that the schedules reflect changes from the list of creditors filed with the petition, the list will
be deemed to have been amended. E.D.N.Y LBR 1009-1(a) requires that, in order for an amendment to be effective,
proof of service in accordance with E.D.N.Y LBR 1009-1(b) must be filed with the Clerk. The amendment must be
served upon the United States Trustee, the Case Trustee, and all Creditors who were added or deleted, and any other
party affected by the amendment. A form of certificate of service is available from the Customer Service
Representative in the Clerk’s Office. |

In re: Name(s) of debtor(s) as it/they appear on the petition.

Case No.: The bankruptcy case number assigned at the time of filing of the petition, including the three digit judge
code ~ EXAMPLE: 03-10345-353

Chapter: The bankruptcy chapter under which relief is being sought (7, 9, 11, 12, 13 and 15)

Debtor: Name(s) of debtor(s) signing affidavit.

Schedule(s): Specify schedule(s) affidavit related to (D, and/or E/F)

Check applicable box: Check the first box if there have been no changes to the list of creditors originally filed. If
creditors have been added or deleted, or if corrections have been made, check the second box, and attach a listing of
all such creditors. The nature of the change must be indicated for each creditor listed.

Matrix: If creditors have been added, an amended matrix must be submitted, listing added creditors ONLY.

Signature: The form must be signed by the debtor(s). The date of the signing must be indicated at the prompt on the
lower left of the form.

Sworn to: You must have the form notarized before presenting it to the Court.
FEE: A $31 fee is due, if creditors have been added to or deleted from the list of creditors originally

filed. [Changing of a creditor’s address does NOT require payment of a fee.]

SERVICE OF NOTICE: [f creditors have been added, you are responsible for mailing to each such creditor a copy
of the notice that the Court issued (and which should have previously been mailed to you) advising of the filing of the
case, the meeting of creditors and the fixing of certain deadlines. You should file a certificate of service of the notice
along with the schedules. [NOTE: A form of certificate of service 1s available at the Clerk’s Office. ]

Rev. 12/16
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Fill in this information to identify your case:

Debtor Fred F Coglietta

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number 19-76382 LJ Check if this is an
(if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ra Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/Buo...e cece eee ccccseceeeeeseneesseseeeseeaaececesesseseusaesacsessensesaeeeseesasesesaeeeutesaes $ _1,304,400.00

1b. Copy line 62, Total personal property, from SCHEQUIO A/B oou..cccccccccessesccscsesessssesscscsucecetssssassusceeusesetstsstsveessveaeeusesetecseaes $ 16,602.00

 

1c. Copy line 63, Total of all property on Schedule A/B o.....ecseccccceeeceseeseeectusetenecaeesaesasteeeaesesesaaeeseessessuassceaeesasutaaeecseenensasenes $ 1,321 ,002.00

Ea Summarize Your Liabilities

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ _2,903,448.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... cece ccccceeceteececeeeesseees $ _—_—__0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EV/F oo... cccccceeeeneceeesseneeetes

+ 92,603.00

 

Your total liabilities ¢ 2,996,051 .00

 

 

 

| Part 3: | Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 106)

082.

Copy your combined monthly income from line 12 of Schedule [oo cee ccc ects eeee tee cee cence tenceeceenae care seveeesaeseeesesneeeteneeeaes $ ___5,082.00 00

5. Schedule J: Your Expenses (Official Form 106J) 5 833.00
Copy your monthly expenses from line 22¢ Of SCHEGUIC J ooe.eceececcececeeee teste tees enesene ceatesaeeesbensaedaeeaeanaccaensaeseeststneneceeneetee $ __ 5,833.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (if known) 19-76382

 

 

First Name Middle Name Last Name

za Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of debt do you have?

Yj Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5,264.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 84,000.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $_ . 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Qe. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) a
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 84,000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Fill in this information to identify your case and this filing:

pebtor1 _ Fred Coglietta

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the; Eastern District of New York

19-76382

Case number

 

(C) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1245

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ca Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LI No. Go to Part 2.

Y ves. Where is the property?

i 2

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
- wW Single-family home the amount of any secured claims on Schedule D:
14. 4 Northfield Lane Creditors Who Have Claims Secured by Property.

- - —— Ql Duplex or multi-unit building
Street address, if available, or other description

 

 

 

 

 

 

 

C) Condominium or cooperative Current value of the Current value of the
L] Manufactured or mobile home entire property? portion you own?
QC) Land g _1,304,400.00 » 652,200.00
LI investment property
St James NY __11780 C2 Timeshare Describe the nature of your ownership
City State ZIP Code QO otn interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Owner as tenancy by entirety with wi
Suffolk tal Debtor 1 only
County 3 Debtor 2 only

CQ) Debtor 4 and Debtor 2 only C) Check if this is community property

instructions
(Wf At least one of the debtors and another (see ins )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

j 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

Investment property
Describe the nature of your ownership

 

(} Single-family home - the amount of any secured claims on Schedule D:

4.2. _ Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description

LI Condominium or cooperative Current value of the Current value of the

LJ Manufactured or mobile home entire property? portion you own?

CJ Land $ $

QO)

QO)

a

 

 

 

City State ZIP Code Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CL) Debtor 1 only
County LI] Debtor 2 only
L) Debtor 1 and Debtor 2 only ] Check if this is community property
CJ At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F

Coglietta

 

First Name Middle Name Last Name

1.3.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the doilar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here, ...........0...:ccccencceetececeeeeeeauee nea seuvadeeseeseunaenaeeesetnesaesnusesaetees >

he Describe Your Vehicles

What is the property? Check all that apply.
L) Single-family home

LJ Duplex or multi-unit building

[) Condominium or cooperative

i) Manufactured or mobile home

UL) Land

C) investment property

CL] Timeshare

CY Other

 

Who has an interest in the property? Check one.
CQ Debtor 4 only

CU) Debtor 2 only

CI Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Case number (if known) 19-76382

 

Bo not deduct secured claims ar exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(J Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

¢ _1,304,400.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) No
(f Yes
3.14. Make: Ford
Model: Explorer
Year: 2017 -
47500

Approximate mileage:

Other information:

 

lease

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

po

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
Debtor 4 only

CI Debtor 2 only

C) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Cl] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CI] Debtor 4 only

CI) Debtor 2 only

(] Debtor 4 and Debtor 2 only

L) at least one of the debtors and another

(C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

§ 0.00 ¢ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

 

Who has an interest in the property? Check one.

Debtor1 Fred F Coglietta
First Name Middle Name Last Name
3.3. Make:
Model: 2) Debtor 1 only
QI Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:

Model:

Year:

Approximate mileage:

Other information:

 

 

 

 

L) Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

J Debior 2 only

C) Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

() Check if this is community property (see
instructions)

Case number (it known) 19-76382

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Yi No
CL) Yes

Make:
Modei:

41.

Year:

Other information:

 

 

 

If you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
Q) Debtor 1 only

CY Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

C} Debtor 2 only

L} Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

(] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 3

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 4 Fred F Coglietta Case number (if known) 19-76382

 

 

First Name Middle Name Last Name

Es Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
L) No .
id Yes. Describe......... ‘Major Appliances, Furniture,

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

QI No
Wi Yes. Deseribe..........

- Television, Computer, Camera, Printer
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

L) Yes. Describe.......... :

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

CL) No ; wee coe : — . - .
M4 Yes. Describe........ Stationary Bicycle, Tennis Rackets, Golf Clubs, Health Incline Board
10. Firearms ) — : " ~ ~ . ee

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

No
C] Yes. Desecribe.......... :

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QO) No Ce ee
A Yes. Describe.......... Everyday Clothes

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, waiches, gems,
gold, silver

L) No er .
% i : : .
Yes. Describe........... Wedding Ring
13.Non-farm animals

Examples: Dogs, cats, birds, horses

LJ No

Yes. Describe........... :

3 Dogs
14. Any other personal and household items you did not already list, including any health aids you did not list
i No
QO) Yes. Give specific
information...

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that NUIMbEF Here oo. cccccccccsscessscecccsecsssecseseccesstessevensseessetsssvussstesesneessiseecrecssvessaseesannssausatecessemeestiersiesnieeanseesss >

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

5 2,000.00
s 1,000.00
5 0.00
§ 4,200.00
4 0.00

$ 500.00

$ 650.00
g 0.00
‘5 0.00

$ 5,350.00

 

 

page 4

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

 

 

 

Debtor 1 Fred F Coglietta Case number (if known) 19-76382
First Name Middle Name Last Name
ea Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

16.Cash

portion you own?

Do not deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

CJ No

17.Deposits of money

CASH verses g ____——-200.00

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

LJ No

17.1. Checking account:
17.2. Checking account:
17.3. Savings account:
17.4. Savings account:

17.5. Certificates of deposit:

17.6. Other financial account:

17.7. Other financial account:

17.8. Other financial account:

17.9. Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Institution or issuer name:

Stock; West Park Capital, Inc

Institution name:

Bank of America-Fred Coglieita, Inc. 1,698.00

 

 

 

 

 

 

 

 

G Ff F fF FP F FF Ff fF

356.00

Ad

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

QO No

U ves. Give specific
information about

Official Form 106A/B

Name of entity:

Fred Coglietta, Inc.

% of ownership:

10,000% «, § 0.00

 

0% »

 

0%

 

Schedule A/B: Property page 5
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number ii inown 19-76382

First Name Middle Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
C] Yes. Give specific Issuer name:
information about
THEM... eee $ 0.00
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
C) No
1 Yes. List each
account separately. Type of account: Institution name:
404 (k) or similar plan: $
Pension plan: $
. Merrill Lynch 6476; Capital Group 2522 8,998.00
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
id No
CD YES cece Institution name or individual:
Electric: $ 0.00
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $.
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
WY No
7. Issuer name and description:
$ 0.00
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor? Fred F

Coglietta

 

First Name Middle Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

WA No
Ok

Case number (if known) 19-76382

 

Institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

Yi No

QO) Yes. Give specific
information about them... '

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

CI Yes. Give specific
information about them....

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WY No

LI] Yes. Give specific
information about them....:

Money or property owed to you?

28. Tax refunds owed to you

YW No

CJ Yes. Give specific information
about them, including whether
you already filed the returns

and the tax years. oe :

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce setilement, property settlement

W No

D) Yes. Give specific information..............

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Social Security benefits; unpaid loans you made to someone else

Y no

C) Yes. Give specific information.............

Official Form 106A/B

Schedule A/B: Property

Federal:
State:

Loca:

’ Alimony:

» Maintenance:

: Support:

| Divorce settlement:

Property settlement:

0.00
§ 0.00

$ 0.00
s 0.00

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

0.00

0.00
0.00

$ 0.00

g

$

§

§

$ 0.00

page 7
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (itimown) 19-76382

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

C) No

i Yes. Name the insurance company

. “ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

Term Life Insurance w Prudential Diane Coglietta $ 0.00

 

 

 

32. Any interest in property that is due you from someone who has died

\f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
LI] Yes. Give specific information..............

‘s 0.00

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
id No
C] Yes. Describe each claim... :

'¢ 0.00

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

LI Yes. Describe each claim. ... eee

36. Any financial assets you did not already list

id No :
Q) Yes. Give specific information............ $ 0.00

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here 0... ccc ccscsseesessssssseseensssaseeeessicssereescenseseeescasseesscensineeseavesssseassseesneestessentemesessnsnimessesesee > $ 11,252.00

 

 

 

EEE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

i No
LJ Yes. Describe.......

¢ 0.00
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
L] Yes. Describe....... $ 0.00

Official Form 106A/B Schedule A/B: Property page 8
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (if known) 19-76382

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

W No

L} Yes. Desecribe.......

 

 

 

 

 

 

 

 

 

 

$ 0.00
41. Inventory
No . bo . . _ ee
Cl Yes. Describe....... $ 0.00
42. Interests in partnerships or joint ventures
WNo
C} Yes. Describe....... Name of entity: % of ownership:
% $ 0.00
% $.
% $
43, Customer lists, mailing lists, or other compilations
No
L} Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CL No
CA Yes. Describe........ : :
$ 0.00
44. Any business-related property you did not already list
Wf No
LI Yes. Give specific $ 0.00
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number Mere oo. ccc eecccsesesssseesesseeeenssnsseeessnnscessncersonsecensnacesnseseessenseeesansescnanessnanesensaseccssseeseceanetensnnteseness >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

@ No. Goto Part 7.
C] Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

$ 0.00

Official Form 106A/B Schedule A/B: Property page 9
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (if known) 19-76382

First Name Middte Name Last Name

 

 

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

No :
CJ Yes. Give specific
information. 0.0... $$ 0.00
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
C) No
ee
$ 0.00
50.Farm and fishing supplies, chemicals, and feed
No
CD Ye vcccceeeeee
§ 0.00
51. Any farm- and commercial fishing-related property you did not already list
A No
CO) Yes. Give specific .
information. ............ ' ¢
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number Here ooo... ccccssseesssssessessecosssueceessusesasnmstessssecsnsssssnatscesrsssssetstscessunatsascesesseesesaneuseeesueeesnseee > a
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
CQ No 0.00
i Yes. Give specific :
information. ............ :
54. Add the dollar value of all of your entries from Part 7. Write that number here oo... ccc ceseete cece cesses tesesccneees »> gs «00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, He 2 oo... ccccccccccssssecscssecssssensececsuesessesecsuscssecesssassascsssvesestscessusessusereveessusesssessserssessneesneeeruvessutserevsserarsenssasaseeens > $ 1,304,400.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 9,350.00
58. Part 4: Total financial assets, line 36 $ 11,252.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +s 0.00
62. Total personal property. Add fines 56 through 61... ee $ 16,602.00 Copy personal property total > #¢ 16,602.00
63. Total of all property on Schedule A/B, Add line 55 + lime G2e-sscsssssssscacsssersseevnsseeaseetessssnsessasetneeiesssiaseesnessunnee g__1,321,002.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Fill in this information to identify your case:

Debtor1 Fred Coglietta

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Easter District of New York

Case number 19-76382 CJ Check if this is an
{lf known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oai9

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ay Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

CO You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(ef You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Soseription: Cash $2,254.00 i ¢ 2,254.00 NY Debtor Creditor Law 283
Line from CJ 100% of fair market value, up to
Schedule A/B: 12 any applicable statutory limit
Seccripion; Retirement Plan $8,998.00 8,998.00 CPLR 5205
: (] 100% of fair market value up to
fi ,
seein AB: 21_ any applicable statutory limit
sescrition: Personal Property $5,350.00 Ws 5,350.00 CPLR 5205
Line from C) 100% of fair market value, up to
Schedule A/B: 15 any applicable statutory Jimit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Ca AN

L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
No
UL) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 4 Fred F

Coglietta

 

First Name Middle Name

eo Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

 

Last Name

Current value of the

portion you own

Copy the value from
Schedule A/B

Case number (i known) 19-76382

 

Amount of the exemption you claim

Check only one box for each exemption

ls

CJ 100% of fair market value, up to
any applicable statutory limit

Os

(3 100% of fair market value, up to
any applicable statutory limit

Qs

(2d 400% of fair market value, up to
any applicable statutory limit

Ds

LJ 100% of fair market value, up to
any applicable statutory limit

Os

CL} 100% of fair market value, up to
any applicable statutory limit

Cis
(I 100% of fair market value, up to
any applicable statutory limit

Cis

(J 100% of fair market value, up to
any applicable statutory limit

ls
C) 100% of fair market value, up to
any applicable statutory limit

Ls
CL) 100% of fair market value, up to
any applicable statutory limit

Cis

CY 100% of fair market value, up to
any applicable statutory limit

Ch $
QQ 100% of fair market value, up to
any applicable statutory {imit

Os
CJ 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific iaws that allow exemption

page 2_ of 2.
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

UMUC eC La Celt a Check one box only as directed in this form and in

; Form 122A-1Supp:
Debtor1 Fred F Coglietta
First Name Middle Name Last Name

i 1. There is no presumption of abuse.
Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

 

C] 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

‘ . Eastern District of New York
United States Bankruptcy Court for the: Means Test Calculation (Official Form 122A~2).

Case number 19-76382

L} 3. The Means Test does not apply now because of
(if known)

qualified military service but it could apply later.

  

 

 

CQ) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

 

| Part +: | Caiculate Your Current Monthly Income

_ 1, What is your marital and filing status? Check one only.

Cd Not married. Fill out Column A, lines 2-11.
C] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

J Married and your spouse is NOT filing with you. You and your spouse are:
Q Living in the same household and are not legally separated. Fili out both Columns A and B, lines 2-11.

C) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penaity of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the resuit. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

' 2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $9712.00 $ 0,00
- 3. Alimony and maintenance payments. Do not include payments from a spouse if $ 0.00 § 0.00

Column B is filled in.

_ 4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependenis, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

s____0.00  §____0.00

~ §. Net income from operating a business, profession, Debtor 4 Debtor 2

or farm

Gross receipts (before all deductions) $2,626.( g.1,726.C

Ordinary and necessary operating expenses =§$ 0.00-$ 0.00

Net monthly income from a business, profession, or farm $2,626.C $1 726.6, oPy ¢ 2,626.00 $1,726.00

. 6 Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $V Vt ¢__0.00

Ordinary and necessary operating expenses —-$_0.00-$ 0.00

Net monthly income from rental or other real property g 9.00 ¢ 0.00 ory, $ 0.00 $__ 0.00
7. Interest, dividends, and royalties $ 0.00 $__ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

 

 

Debtor 1 Fred F Coglietta Case number (if known) 19-76382
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $ 0.00

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: eee

FOP YOU o..cccecesscsessssessesevescecouenssecesssspvcessstsssessaseesesssassestenesee $ 0.00
FOP YOUP SPOUSE oa..csecsssssscsscssessyesseetreevessstsevsnssersersesseresssnee 5 0.00

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you wouid otherwise be entitled if

 

 

 

 

 

 

 

 

 

retired under any provision of title 10 other than chapter 61 of that title. g___ 0.00 $ 0.00
10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. if necessary, list other sources on a
separate page and put the total below.
§ 0.00 5 0.00
0 $ 0.00 $ 0.00
Total amounts from separate pages, if any. +¢§ 0.00 + 0.00
11. Calculate your total current monthly income. Add lines 2 through 10 for each + —
column. Then add the total for Column A to the total for Column B. g 3,938.00 g 1,726.00 “| 5,264.00
: : Total current
monthly income
| Part 2: Determine Whether the Means Test Applies to You
- 12, Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from JING 11... csessssscssecsssecssneccsesssecereenssecssessestesmessecssssessarsneeeeeve Copyline theres $9,264.00 -
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 42b. $_63,168.00
: 13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. New York
Fill in the number of people in your household. 2
Fill in the median family income for your state and size of household. ............ ¢ 71,343.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

j4a.@ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3.

 

 

 

 

14b. LI Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A--2.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

 

page 2
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (it inown_19-76382

 

First Name Middle Name Last Name

Ee Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

§ Lied Lr L,

 

 

 

Signature of Debtor 1 Signature of Debtor 2
pate 10/21/2019 Date
MM/ DD /YYYY MM/ BOD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A~2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Fill in this information to identify your case:

Debtor 4 Fred F Coglietta

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number 19-76382
“en C) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| Pare +: | Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

“4 Married
C] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

W No

CD Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
) Same as Debtor 1 U} Same as Debtor 14
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
Q Same as Debtor 1 LJ} same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No

CJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

PRES ertain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred

First Name

Coglietta

Last Name

Case number (if known) 19-76382

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CL] No

Wf Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 J
YYYY

For the calendar year before that:

(January 1 to December 31,2017

Debtor 1

Sources of income
Check all that apply.

| Wages, commissions,

bonuses, tips
Ww Operating a business

4 Wages, commissions,

bonuses, tips
| Operating a business

aw Wages, commissions,
bonuses, tips

wi Operating a business

Gross income

(before deductions and
exclusions)

5 __ 35,380.00

$ 42,456.00

$ 29,718.00

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments, pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

QQ Wages, commissions,
bonuses, tips

Ll Operating a business

L) Wages, commissions,
bonuses, tips

O Operating a business

L} Wages, commissions,
bonuses, tips

Ol Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UW No

LC] Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 J
YYYY

For the calendar year before that:

(January 1 to December 31,2017 _)
YY

Official Form 107

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

{before deductions and
exclusions}

Gross income from
each source

(before deductions and
exclusions)

page 2
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred

F Coglietta

 

First Name

Middle Name Last Name

Case number (if known) 19-76382

 

es us Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor t’s or Debtor 2’s debts primarily consumer debts?

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CL) No. Go to line 7.

LY Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

CJ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

(2 No. Go to line 7.

(J Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include paymenis to an attorney for this bankruptcy case.

Official Form 107

Creditor’s Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

QO Mortgage

LJ car

(I credit card

| Loan repayment

CO Suppliers or vendors
LI other

Q) Mortgage

C car

CY credit card

OQ Loan repayment

im Suppliers or vendors
OD other

CQ) Mortgage

CY car

LY credit card

Ll Loan repayment

Cy Suppliers or vendors
QO} other

page 3
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (i known) 19-76382

First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

UW No

Cl Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

A no

C) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

Payment paid owe Include creditor's name

 

$ $
Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

 

$ $,
Insider's Name
Number Street
City State ZIP Cade
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 4 Fred F Coglieita

First Name Middle Name Last Name

Case number (if known) 19-76382

 

 

i Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.
CV No
Wf Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Foreclosure Ik County Supr
Case tite Wells Fargo Bank v Cog} Suffolk County Supreme Ct QO Pending
14 Court St UC) On appeal
Number Street wi Concluded
Case number 2009/29793 Riverhead NY 11901
City State ZIP Code
Foreclosure ivisi
Case tite Wells Fargo Bank v Cogl A PP Division 2nd Dept UJ Pending
45 Monroe St Ly on appeal
Number Street Concluded
Case number 2018-05211 Brooklyn NY 11201
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

wf No. Go to line 11.
(J Yes. Fill in the information beiow.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

a Property was repossessed.

 

Ql Property was foreclosed.
im] Property was garnished.

 

City State ZIP Code QO Property was attached, seized, or levied.

Describe the property Date Value of the property

 

Creditor's Name

 

Number Street
Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

Property was garnished.
City State ZIP Code peny g

Oooo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (i known) 19-76382

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

A No

LJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
Number Street 8
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

W No
LC) Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
W No
LJ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

 

 

 

 

 

$

Person to Whom You Gave the Gift

$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

$
Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor1 Fred F

First Name Middle Name

Coglietta Case number (known) 19-76382
Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

UW No

C) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities

Describe what you contributed
that total more than $600

Date you Value
contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

UW No

LI Yes. Fill in the details.

Describe the property you lost and

Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred : ae joss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

CL) No
Wi Yes. Fill in the details.

; Description and value of any property transferred Date payment or Amount of payment
The Ranalli Law Group transfer was
Person Who Was Paid

made
742 Veterans Memorial Highway 2500.00 plus filing fee of 335.00

Number Street

09/15/2019 $ 2,835.00

 

$
Hauppauge NY 11788

City State ZIP Code

ranalliforeclosuredefense@gmail.com
Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (known) 19-76382

First Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

Allen Credit & Debi Counseling

Person Who Was Paid

 

09/10/2019 $ 25.00

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

- 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

aq No
(J Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number — Street OO g
$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

YW no

C] Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Persan’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (i known) 19-76382

First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

u No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

. 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

WW No

C2] Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Finartciat institution .
XXXX- C) Checking $
Number Street C) Savings

 

Q Money market

 

QO Brokerage

 

 

 

City State ZIP Code Qj Other
XXXX— (i checking $
Name of Financial Institution
Q Savings
Number Street oO Money market

u Brokerage

 

Q Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

UW No

C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you stiff
have it?
Oi No
Name of Financial institution Name u Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (itnown 19-76382

First Name Middie Name Last Name

 

22. a. you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

CO Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
LJ No
Name of Storage Facility Name a Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hoid in trust for someone.

aw No
C2 Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Era Give Detalls About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

s Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poliutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially tiable under or in violation of an environmental law?

Wi No

C3 Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (known) 19-76382

First Name Middie Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

W No

CD Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

u No
(2 Yes. Fill in the details.
Status of the

 

 

Court or agency Nature of the case case
Case title
Court Name q Pending
Q On appeal
Number Street Concluded
Case number City State ZIP Code

ue Give Detalis About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
O Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CI A member of a limited liability company (LLC) or limited liabifity partnership (LLP)
Ola partner in a partnership
U2 An officer, director, or managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

C} No. None of the above applies. Go to Part 12.
Wi Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number

Fred Coglietta, inc.

Business Name

4 Northfield Lane Sales EIN; 2.0.8 687258

 

Do not include Social Security number or ITIN.

 

Number Street

 

 

Name of accountant or bookkeeper Dates business existed
St James NY 14780 Albert Haft, CPA, PC From03/13/2007 to 10/21/2019
City State ZIP Code

Describe the nature of the business Employer Identification number

 

Do not include Social Security number or ITIN.
Business Name

 

 

EIN: oo
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 8-19-76382-las Doc13 Filed 10/21/19 Entered 10/21/19 17:39:44

Debtor 1 Fred F Coglietta Case number (ittnown, 19-76382

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN,

Describe the nature of the business

 

Business Name

 

 

|
Number Street
lumber Stree Name of accountant or bookkeeper Dates business existed
From _ To

 

City State ZIP Code

. 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

CJ Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY _

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 1 Signature of Debtor 2

Date 10/21/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
WA No
Ll] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W no

L) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
